             Case 1:19-cv-00874-CCB Document 1 Filed 03/25/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND
                                  NORTHERN DIVISION

                                                   :
Jeff Harvey,                                       :
                                                   : Civil Action No.: ______
                        Plaintiff,                 :
        v.                                         :
                                                   :
CKS Financial; and DOES 1-10, inclusive,           : COMPLAINT
                                                   :
                        Defendants.                :
                                                   :
                                                   :

                For this Complaint, the Plaintiff, Jeff Harvey, by undersigned counsel, states as

follows:

                                          JURISDICTION

        1.      This action arises out of Defendants’ repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) in their illegal efforts to collect a

consumer debt.

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendants transact business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        4.      The Plaintiff, Jeff Harvey (“Plaintiff”), is an adult individual residing in

Hillsboro, Maryland, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).

        5.      Defendant, CKS Financial (“CKS”), is a Virginia business entity with an address

of 505 Independence Parkway, Suite 300, Chesapeake, Virginia 23320, operating as a collection

agency, and is a “debt collector” as the term is defined by 15 U.S.C. § 1692a(6).
            Case 1:19-cv-00874-CCB Document 1 Filed 03/25/19 Page 2 of 5



       6.      Does 1-10 (the “Collectors”) are individual collectors employed by CKS and

whose identities are currently unknown to the Plaintiff. One or more of the Collectors may be

joined as parties once their identities are disclosed through discovery.

       7.      CKS at all times acted by and through one or more of the Collectors.

                     ALLEGATIONS APPLICABLE TO ALL COUNTS

   A. The Debt

       8.      The Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

       9.      The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under

15 U.S.C. § 1692a(5).

       10.     The Debt was purchased, assigned or transferred to CKS for collection, or CKS

was employed by the Creditor to collect the Debt.

       11.     The Defendants attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

   B. CKS Engages in Harassment and Abusive Tactics

       12.     Within the last year, CKS contacted Plaintiff’s workplace in an attempt to collect

the Debt.

       13.     Plaintiff informed CKS he could not receive personal calls at work and requested

CKS cease calls to his work telephone number.

       14.     Nonetheless, CKS continued placing calls to Plaintiff’s workplaces causing him a

great deal of frustration and inconvenience.

       15.     Moreover, during their initial conversation, CKS failed to disclose to Plaintiff that

the call was from a collection agency in an attempt to collect a debt.
                                                 2
          Case 1:19-cv-00874-CCB Document 1 Filed 03/25/19 Page 3 of 5



   C. Plaintiff Suffered Actual Damages

       16.     The Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendants’ unlawful conduct.

       17.     As a direct consequence of the Defendants’ acts, practices and conduct, the

Plaintiff suffered and continues to suffer from humiliation, anger, fear, frustration and

embarrassment.

       18.     The Defendants’ conduct was so outrageous in character, and so extreme in

degree, as to go beyond all possible bounds of decency, and to be regarded as atrocious, and

utterly intolerable in a civilized community.

                                   COUNT I
                  VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

       19.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       20.     The Defendants’ conduct violated 15 U.S.C. § 1692c(a)(1) in that Defendants

contacted the Plaintiff at a place and during a time known to be inconvenient for the Plaintiff.

       21.     The Defendants’ conduct violated 15 U.S.C. § 1692c(a)(3) in that Defendants

contacted the Plaintiff at his place of employment, knowing that the Plaintiff’s employer

prohibited such communications.

       22.     The Defendants’ conduct violated 15 U.S.C. § 1692d in that Defendants engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

       23.     The Defendants’ conduct violated 15 U.S.C. § 1692d(5) in that Defendants

caused a phone to ring repeatedly and engaged the Plaintiff in telephone conversations, with the

intent to annoy and harass.


                                                 3
           Case 1:19-cv-00874-CCB Document 1 Filed 03/25/19 Page 4 of 5



         24.   The Defendants’ conduct violated 15 U.S.C. § 1692d(6) in that Defendants placed

calls to the Plaintiff without disclosing the identity of the debt collection agency.

         25.   The Defendants’ conduct violated 15 U.S.C. § 1692e in that Defendants used

false, deceptive, or misleading representation or means in connection with the collection of a

debt.

         26.   The Defendants’ conduct violated 15 U.S.C. § 1692e(10) in that Defendants

employed false and deceptive means to collect a debt.

         27.   The Defendants’ conduct violated 15 U.S.C. § 1692e(11) in that Defendants failed

to inform the consumer that the communication was an attempt to collect a debt.

         28.   The Defendants’ conduct violated 15 U.S.C. § 1692f in that Defendants used

unfair and unconscionable means to collect a debt.

         29.   The foregoing acts and omissions of the Defendant constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

         30.   The Plaintiff is entitled to damages as a result of Defendant’s violations.

                                 COUNT II
        VIOLATIONS OF THE MARYLAND CONSUMER DEBT COLLECTION ACT
                      MD. CODE COMM. LAW § 14-201, et seq.

         31.   The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

         32.   The Defendants are each individually a “collector” as defined under MD. Code

Comm. Law § 14-201(b).

         33.   The debt is a “consumer transaction” as defined under MD. Code Comm. Law

§ 14-201(c).

         34.   The Defendants repeatedly contacted the Plaintiff with the intent to harass or

abuse, in violation of MD. Code Comm. Law § 14-202(6).
                                                  4
          Case 1:19-cv-00874-CCB Document 1 Filed 03/25/19 Page 5 of 5



       35.    The Plaintiff is entitled to damages proximately caused by the Defendants’

violations.

                                   PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff prays that judgment be entered against the Defendants:

                 1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against the Defendants;

                 2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A)

                     against the Defendants;

                 3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.

                     § 1692k(a)(3) against the Defendants;

                 4. Actual damages pursuant to MD. Code Comm. Law § 14-203;

                 5. Actual damages pursuant to MD. Ann. Code. Bus. Reg. § 7-401(b);

                 6. Actual damages from the Defendants for the all damages suffered as a result

                     of the intentional, reckless, and/or negligent FDCPA violations and

                     intentional, reckless, and/or negligent invasions of privacy in an amount to

                     be determined at trial for the Plaintiff; and

                 7. Such other and further relief as may be just and proper.

                     TRIAL BY JURY DEMANDED ON ALL COUNTS

Dated: March 25, 2019

                                             Respectfully submitted,

                                             By     /s/ Sergei Lemberg
                                             Sergei Lemberg, Esq.
                                             LEMBERG LAW, L.L.C.
                                             43 Danbury Road, 3rd Floor
                                             Wilton, CT 06897
                                             Telephone: (203) 653-2250
                                             Facsimile: (203) 653-3424
                                             ATTORNEYS FOR PLAINTIFF

                                                 5
